 638DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDC-Line ExpressandTeamsters,Chauffeurs,Ware-housemen&Helpers Local 490, InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIO.Case 20-CA-19984January 23, 1989DECISION AND ORDER REMANDINGBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn April 20, 1988, Administrative Law JudgeGeorge Christensen issued the attached decision.The Respondent filed exceptions and a supportingbrief,and the General Counsel filed a brief inanswer to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions only to the extent consistent with thisDecision and Order,We agree with the judge that the strike, whichbegan on October 16, 1985, was at its inception aneconomic strike and that during the strike the Re-spondent engaged in certain unfair labor practices.2We do not, however, agree with his additionalfinding that those unfair labor practices convertedthe economic strike into an unfair labor practicestrike.The Board has long held that an employer'sunfair labor practices during an economic strike donot ipso facto convert it into an unfair labor prac-tice strike. Rather, the General Counsel must estab-lish that the unlawful conduct was a factor (notnecessarily the sole or predominant one) thatcaused a prolongation of the work stoppage. Asthe First Circuit Court of Appeals aptly observedinSoule Glass Co. V. NLRB,this search for a causal'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us thattheyare incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.2 The judge found, and we agree,that during the strike the Respond-ent violated Sec. 8(a)(1) of the Act when its owners, George James andHank Betcher,threatened certain strikers with discharge and informedthem that it would not sign a contract with the Union, and violated Sec.8(a)(5) and(1) by refusing to furnish the Union with information pertain-ing to the Respondent's alleged sale of its trailersto, or the purported useof those trailers by, another company, Napa Valley Trucking.We also agree with the judge's finding, to which no exceptions weretaken, that the parties reached a valid impasse on October 3, 1985, intheir negotiations for a new contract,that the Respondent did not engagein any unlawful conduct prior to the strike,and that the Respondent law-fully implemented its contract proposals on October 14, 1985.link isoften problematic, leading the Board to relyon both objective and subjective considerations:Applying objective criteria, the Board and re-viewing court may properly consider the prob-able impact of the type of unfair labor practicein question on reasonable strikers in the rele-vant context. Applying subjective criteria, theBoard and court may give substantial weightto the strikers' own characterization of theirmotive for continuing to strike after the unfairlabor practice . . . . However,in examiningthe union's characterization of the purpose ofthe strike, the Board and the court must bewary of self-serving rhetoric of sophisticatedunion officials and members inconsistent withthe true factual context. [652 F.2d 1055 at 1080(1st Cir. 1980).]In many cases, the record will afford the Boardan opportunity to evaluate the employees' knowl-edge of, and subjective reactions to, an employer'sunlawful conduct in order to confirm that it inter-fered with a settlement of the strike and thus pro-longed the work stoppage.,' However, the presenceor absence of evidence of such subjective motiva-tions has not always been the sine qua non for de-terminingwhether there has been a conversion.Certain types of unfair labor practices by theirnature will have a reasonable tendency to prolongthe strike and therefore afford a sufficient and inde-pendent basis for finding conversion. The most no-table examples typically involve an unlawful with-drawal of recognition, which may be accompaniedby a course of other unlawful conduct includingwithdrawal of contract proposals, refusals to meetand bargain, and recognition of another union.4The common thread running through these cases isthe judgment of the Board that the employer's con-duct is likely to have significantly interrupted orburdened the course of the bargaining process.Thus, when an employer has unlawfully withdrawnrecognition from the bargaining representative or8 ComparePowell ElectricalMfg. Co.,287 NLRB 969 (1987) (conver-sion found,based in part on information presented to employees prior tostrike vote),withReichhold Chemicals, Inc.,288 NLRB 69, 71 (1987)(conversion not found in view of fact that employer's unfair labor prac-tice was not matter that was discussed prior to a strike vote).4 Powell ElectricalMfg. Co.,supra, 287 NLRB969, 970;Vulcan-HartCorp. v.NLRB,718 F.2d 269, 276 (8th Cir. 1983) (". . . withdrawal ofrecognition clearly prolonged the strike,because it put an end to contractnegotiations."),enfg.262 NLRB 167, 168 fn. 4 (1982) (because employeeshad earlier indicated that they would not end strike until contractreached, subsequent withdrawal of recognition found to be "an eventwhich would preclude a contract from being reached," thus prolongingstrike);Brooks & Perkins, Inc.,282 NLRB976, and cases cited (1987)("The Board has invariably concluded that the unlawful withdrawal ofrecognition prolongs a strike");Walker Die Casting,255 NLRB212, 225(1981), enfd.asmodified 682 F.2d 592 (6th Cir.1982), cert.denied 461U.S. 905 (1983);Randle-Eastern Ambulance Service,230 NLRB 542, 552(1977), enf.denied in part584 F.2d 720 (5th Cir.1978).292 NLRB No. 63 C LINE EXPRESSengaged in bad-faith bargaining during an economis strike, and it appears from the record that suchunlawful conduct necessarily prolonged the strike,the Board has found that the economic strike hasconverted to an unfair labor practice strike SeePowell ElectricalMfgCo, andBrooks & PerkinsInc ,supraTurning to the facts of this case, with respect tothe state of mind of the strikers we find a lack ofevidence that the strikers were motivated to pro-long their strike by the 8(a)(1) coercive statementsof the Employer's two co-owners to several of theemployees on the picket line Nor is there any evidence in the record to indicate that the strikerswere even aware of the Respondent's unlawful re-fusal to comply with the Union's request for infor-mation concerning the alleged sale of several trailers to another company In fact, the record isdevoid of any evidence showing that the strike wasmotivated by anything other than the parties' in-ability to reach agreement during an admittedlylawful impasseSimilarly,as anobjective matter, we cannot saythat the unlawful conduct found here was of suchfrequency or magnitude as to have prolonged thestrikeAt first blush, the co owners' coercive comments stating an intent "to go broke" and "shut thedoor" before signing a contract would seem tomanifest the kind of intransigence that would necessarily prolong the strike But the General Coun-sel did not argue that these statements reflected aserious intent to refuse to bargainNo bad-faithbargaining claimwas either alleged or provenLikewise, there is no evidence that the Respond-ent's co-owners tried to make good on their threatsto discharge certain employees during the strike,and thus, we do not confront the problem of unlawfuldischarges creating a new issueagainstwhich to protest and delaying resolution of thestrikeFinally,while there may well be situations inwhich an employer's unlawful refusal to provideinformation may obstruct the progress of bargainmg over the economic issues over which the strikeisbeing waged, we do not think that the information requested and refused here falls into that cate-goryShortly after the strike commenced, theUnion made an information request asking for theparticulars surrounding the sale of the Respondent's trailers and, in addition, asking for information regarding the impact of the sale on unit em-ployment and regarding the hiring of strike replacements It is undisputed that the request wasignoredAlthough this information was clearly rel-evant to the Union in exercising its responsibilitiesas the exclusive bargaining representative of unit639employees, and we affirm the judge's finding thatthe Respondent's refusal to provide that informa-tion was violative of Section 8(a)(5) and (1), the information requested was not germane to the issuesthat stood in the way of the parties reaching agreement on a contract Thus, in the absence of anyevidence that this was known to the strikers or thatitwas linked to an issue that was proving an obsta-cle in negotiations, we decline to assume that itprolonged the strikeIn sum,we conclude that the General Counseldid not sustain her burden of showing a causalnexus between the Respondent's unfair labor practices and the continuation of the strike The strike,which began on October 16, 1985, remained aneconomic one until it ended on January 30, 1986,when the strikers unconditionally offered to returnto workAs the employees who unconditionally offeredto return to work on January 30, 1986, were eco-nomic, rather than unfair labor practice strikers,they were entitled to immediate reinstatement onlyif they had not been permanently replaced by theRespondent 5 However, as correctly found by thejudge, the record fails to establish whether the re-placements hired by the Respondent soon after thestrike began were temporary or permanent replacements 6 If the replacements were temporarilyhired, then the Respondent's refusal to reinstate theeconomic strikers when they unconditionally offered to return to work on January 30, 1986, violated Section 8(a)(3) and (1) of the Act, and the strikerswould be entitled to immediate reinstatementand backpay If the Respondent hired permanentreplacements, then no violation occurred becausethe strikers would be entitled to reinstatement onlyon the departure of their replacements Lackingsuch evidence, we find it necessary to remand thismatter to the judge for the sole purpose of determining if the economic strikers were temporarilyor permanently replaced and, if necessary, to determinewhether any or all of the strikers are entitledto reinstatement and backpay The judge shall beauthorized to reopen the record, if necessary, to receive evidence relevant to thisissueOn determiningwhether the Respondent violated Section8(a)(3) and (1) in refusing to reinstate the economicstrikers, the judge shall issue a supplemental deci-sion and order5 Laidlaw Corp171NLRB 1366 (1968) enfd 414 F 2d 99 (7th Cir1969) cert denied 397 U S 920 (1970)8 The recordindicatesonly that theparties stipulated at the start of thehearing that the Respondenthired 14replacementsduring theonset ofthe strikeThe recorddoes not establish the status of the replacements 640DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDORDERIt is ordered that this matter is remanded to theadministrative law judge solely for the purpose ofdetermining if the economic strikers were tempo-rarily or permanently replaced and whether any orall of the economic strikers are entitled to reinstate-ment and backpay. The administrative law judge isauthorized to reopen the record, if necessary, to re-ceive additional evidence relevant to this issue.Thereafter, the judge is instructed to issue a supple-mental decision, including findings of fact, conclu-sions of law, and a recommended Order, consistentwith this remand Order. Copies of such supplemen-taldecision shall be served on all parties, afterwhich the provision of Section 102.46 of theBoard's Rules and Regulations shall apply.Donald R. Randall,for the General Counsel.Michael P.Merrill (Merrill & Thompson),of Santa Rosa,California, for the Respondent.Tom Williams,of Vallejo, California, for the ChargingParty.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge.On November 3-5, 1987, I conducted a hearing at Val-lejo,California, to try issues raised by a complaint issuedon January 27, 1986, as amended on April 29, 1987,based on original and amended charges filed by Local490 (Union) on November 6 and December 6, 1985, andMarch 19, 1986.The issues are whether, as alleged in the amendedcomplaint and denied in the answer, C-Line Express (C-Line) violated Section 8(a)(1), (3), and (5) of the NationalLabor Relations Act (Act) following the expiration of anagreement between C-Line and the Union covering C-Line's drivers and whether the strike called by the Unionfollowing negotiationswas an unfair labor practicestrike.The General Counsel and C-Line appeared by counseland were afforded full opportunity to adduce evidence,examine and cross-examine witnesses, argue, and filebriefs. Both filed briefs.Based on my review of the entire record, observationof the witnesses, perusal of the briefs and research, Ienter the followingFINDINGSOF FACT11.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged,the answer admitted, and I findat all pertinent timesC-Linewas an employer engaged in'Although every apparent or nonapparent conflict in the evidence hasnot been specifically resolved below, my findings are based on my exami-nation of the entire record, my observation of the witnesses' demeanorwhile testifying, and my evaluation of the reliability of their testimony;therefore any testimony in the record that is inconsistent with my find-ings is discredited.commerce in a business affecting commerce and theUnion was a labor organization within the meaning ofSection 2of the Act.11.THE ALLEGED UNFAIR LABOR PRACTICESA. FactsC-line was and is a local cartage hauler with facilitiesinNapa, California. In 1978 George James and HankBetcher, C-Line drivers, members of the Union and cov-ered by a collective-bargaining agreement between C-Line and Union, each purchased 50 percent of C-Linestock and assumed control. The new owners2 of C-Lineagreed to observe the terms and conditions of collective-bargainingagreements titled the "NationalMasterFreight Agreement Covering Over-the-Road and LocalCartage Employees of Private, Common, Contract andLocal Cartage Carriers" and the "Joint Council No. 7Local Pickup and Delivery Supplemental Agreement"with respect to C-Line drivers until the March 31, 1985expiration of those agreements, with one exception-atthe inception of those agreements, C-Line and the Unionagreed C-Line drivers would be paid $11.1.1 per hourrather than the higher rates set out.Following the March 31, 1985 expiration of the agree-ments, C-Line and the Union met 10 times to negotiate anew agreement. During that period, Richard Carroll,DanielFisher,JeffreyFrank,Denton Fry, VernonHoover, Matthew Limpic, George Mattioda, David Neu,Frank Olmsted, Robert Pieri, and Paul Stornetta wereemployed by C-Line as truckdrivers.3A number of provisions within the two agreementsspecifically applied to casuals; covered employers wereauthorized to employ casuals under limited circum-stances; required to employ casuals by request addressedto the union hiring hall; required to pay casuals the con-tract rate for hours worked and to make payments onbehalf of casuals for each hour worked into funds estab-lished under the agreements; and (under the current sup-plemental agreement) to grant regular employee status toany casual who worked 20 days or more within 3 con-secutive months (casuals were specifically denied the se-niority protections afforded regular employees).C-Line's dispatcher hired both Fry and Mattioda afterthey were sent by the Union's hiring hall to C-Line'spremises in response to a telephone call by the dispatcherfor two drivers.Fry was hired during the week ending July 12, 1985,and worked 3 days that week; 5 days during; each of the2 The complaint alleged, the answer admitted,and Ifind at all perti-nent timesJames was the president, Betcher was the vice president, andbothweresupervisorsand agentsof C-Line acting on its behalf withinthe meaning of Sec. 2 of the Act.9C-Line conceded the appropriateness for collective-bargaining pur-poses under Sec. 9 of the Act of a unit consisting of all employees cov-ered by the 1982-1985 agreements, excluding all other employees, guards,and supervisors as defined in the Act; that at pertinenttimesC-Line rec-ognized the Union as the exclusive collective-bargainingrepresentative ofC-Line employees within theunit;and that Carroll, Fisher, Frank,Hoover, Limpic, Neu, Olmsted,Pieri, andStornetta were unit employeescovered bythe agreements.C-Line contended, however,Fryand Mat-tioda were neither within the unit nor covered bythe agreements,assert-ing they were temporary or casual employees excluded from coverage. C LINE EXPRESS3 subsequent weeks (ending July 19, and 26 and August2 1985) 1 day during the week ending August 9, 1985, 4days during each of the 2 weeks ending September 6 and13 1985 5 days during the week ending September 201985 2 days during the week ending September 27 1985,5 days during each of the 2 weeks ending October 4 and111985 and 2 days immediately preceding the October16, 1985 strike, for a total of 46 working days, includingin excessof 20 days within the 3 months following hishireMattioda was hired during the week ending October 4,1985, and worked 4 days that week, 5 days the subsequent week, and, 2 daysimmediatelypreceding the October 16 1985 strikeBoth Fry and Mattioda at all times were members ofthe Union and informed James on October 17, 1985, theywould not cross the picket line nor work nonunion, inresponse to his request they report for work 4Dispatcher Jack Cuffman and James testified Fry wasemployed throughout his employmentas a casual,to fillin during vacations and during overloads (when the regular complement could not handle temporary workloadincreases) and Cuffman testified he informed the Unionhiring hall C Line was seekng a casual when he requested a driver and informed Fry that C Line was employinghim as a casual when he hired Fry James testified Mattioda was also employed as a casual either as a vacationreplacement or because of a workload increase (Cuffmandid not testify to the reason Mattioda was hired andMattioda did not testify) and that C Line paid both Fryand Mattioda the contract driver s rate and made contributions on their behalf to the pension fund, but deniedeither received any other benefits (paid holidays sickleave etc) Fry conceded the dispatcher notified him inadvance when to work and what run to take (whichvaried)but stated the runs of other drivers-whosestatus as regular drivers was unchallenged-were alsovaned The record shows the regular drivers workednormal 40 hour weeks including weeks in which Fryworked less than 5 daysAt the outset of negotiationsC Line proposed toeliminatecoverage under the National Freight Agreement reduce the driver pay rate from $11 11 to $9 50per hour substitute individual retirement accounts withpayments of $2000 per employee per year for participation in and paymentsto the Western Conference ofTeamsters Pension Plan (WCTPP) substitute a healthplan of C Line choosing for participation in and payments into the Western Conference of Teamsters HealthPlan (WCTHP) reduce paid sick leave from 11 to 5 daysper year eliminate jury service and funeral leave timeand pay reduce vacations and vacation pay to 2 weeksat 40 hours of pay for each week after 1 year of serviceand 3 weeks at 40 hours of pay for each week after 3years of service from 2 weeks and 96 hours of pay after1year, 3 weeks and 135 hours of pay after 3 years 4weeks and 180 hours pay after 10 years, and 5 weeks and225 hours pay after 20 years reduce from 12 to 7 paidholidays per year and grant C Line discretion to establishvariable starting times, all because C Line was4 Fry also picketed C Line s premises during the strike641unable to maintain existing wage and benefit levels andwould be forced either into bankruptcy or out of business unless wage costs were reducedThe Union responded with proposals for continuedcoverage under the two expired agreements continuationof current wage rates, pension plan participation andpayments,health plan participation and payments sickleave benefits, jury pay benefits funeral leave benefitsand paid holidays, a reduction in vacation pay to 40hours for each week of paid vacation, a limitation ofstarting times to a period starting at 5 a m and ending atfp inwith 8 a in as one starting time and demandedaccess to C Line s financial records to determine the authenticity of C Line s claim of financial hardshipC Line consented to the Union s demand for access toitsfinancial recordsThe Union retained a certifiedpublic accountant,Alfred Nella to conduct an examination of those records and to render a report to the Unionconcerning his findings Nella contacted C Line C Lineinstructed its accountantCPA Everett V Lehman tomake its financial records available to Nella, and Lehmancomplied with C Line s instructions On June 25, 1985,Nella submitted a written report to the Union stating CLine had a profit before taxes of $20,721 for the periodApril 1-December 31, 1984 a profit before taxes of$2501 for the month of January 1985 a loss of $4208 forFebruary 1985, and a loss of $7532 for March 1985 CLine requested the Union furnish C Line a copy ofNella s report, the Union refused to do soBy the September 20 1985 negotiating session, the partiesnarrowed their differences considerably C Line accepted the Union s proposed continuation of the existingwage scale and Union accepted C Line s proposed reductions in paid sick leave and paid holidays the UnionacceptedC Line s proposedeliminationof coverageunder the National Freight Agreement elimination ofjury service and funeral leave and pay reduction in paidsick leave to 5 days per year, and reduction in paid holidays to 7 days per year, compromised on C Line s starting time proposal with an agreement to flexible startingtimes between 3 and 10 am with 8 am as one of thestarting times, and compromised on their respective vacation proposals with an agreement that vacation paywould be paid at 40 hours for each week of vacation andvacations of 2 weeks would be granted after 1 year sservice 3 weeks after 3 years service and 4 weeks after10 years service The Union also accepted during negotiationsC Line s proposed elimination of any requirement C Line hire an additional regular driver whenevera casual or temporary driver worked more than 20 dayswithin 3 consecutive monthsEach, however, refused to yield on their respectivepositions concerning pension coverage and payment andthe Union s demand that the health plan proposed by CLine cover retirees C Line also agreed to consider andprovide a later answer to the Union s September 20, 1985proposal that C Line provide the Union with quarterlyfinancial statementsOn September 24, 1985 C Line dispatched a letter tothe Union detailing the items the parties had agreed on(set out above) stated the two items on which they dis 642DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagreed (retiree coverage under C-Line's proposed healthplan and substitution of individual retirement accountsfor coverage under the WCTPP), stated C-Line wouldnot agree to furnish the Union quarterly financial state-ments but would agree to furnish quarterly reports of itsoperating ratio, and stated the items agreed on and itsproposals concerning the pension, health, and quarterlyreport issues constituted its final offer.On October 3, 1985, the Union responded with a letterconfirming the accuracy of C-Line's September 24, 1985statement of the issues resolved by agreement and theunresolved issues.The parties last met the day the the Union dispatcheditsOctober 3, 1985 letter. They met under the auspicesof the Federal Mediation Service and at no time con-ferred face to face (the mediator shuttled between sepa-rate rooms communicating the respective parties' ques-tions, demands, and positions). The meeting ended withno agreements on the three unresolved issues (the Unionrejected C-Line's counterproposal of submitting quarter-ly operating ratio reports rather than quarterly financialstatements).On October 4 and 5, 1985, C-Line sent letters to theUnion stating C-Line believed the parties had reached anegotiating impasse and announced on October 14, 1985,C-Line was going to implement its wage, health, pension,sick leave, jury service, funeral leave, vacation, holiday,and starting time proposals, would no longer consideritself bound by any provisions of the National MasterFreight Agreement and would comply with those provi-sions of the current Western Conference of Teamsterscontract other than those covered by the proposals itwas implementing and the provision requiring casuals beconsidered regular employees after working 20 dayswithin 3 consecutive months.On October 10, 1985, the Union conducted a meetingof C-Line drivers. Williams presented C-Line's final pro-posal and recommended its rejection and, after discus-sion, his recommendation was adopted.On October 14, 1985, C-Line implemented its finalproposal.On October 16, 1985, the Union called a strike againstC-Line and C-Line's drivers began picketing C-Line's fa-cilitiesand picketing C-Line's vehicles at their stops.5All C-Line's drivers other than Frank joined the strikeand all but Mattioda and Hoover6 engaged in picketingactivities.Between the time the parties exchanged their initialproposals and the time the strike began, C-Line's finan-cial condition and C-Line's proposals were a constantsubject of discussion among C-Line's employees and be-tween C-Line employees and the two owners. The con-versations most often occurred between the time the em-ployees arrived at the dispatcher's office prior to startingwork and the time they started work. During these ex-changes, James and Betcher constantly proclaimed theview the employees would receive more retirementmoney through annual investment of $2000 in C-Line5C-Line hired a full complement of drivers to replace thestrikers assoon as the strike commenced.6Hoover left C-Line's employin September 1985.payments into individual retirement accounts on behalfof each employee each year than they would receive inpension income from the WCTPP, that the health planC-Line wished to institute provided equal or superiorbenefits than the WCTHP at far less expense, and that C-Line would either have to go out of business or declarebankruptcy if C-Line was unable to reduce its labor costsby instituting its proposed changes, citing its losses (in-cluding an appearance at a union meeting in August,during which James distributed to the Union and the em-ployees copies of its proposals and its financial statementfor the period ending June 30, 1985, explained C-Line'sposition, and answered employee questions).?Prior to the October 16, 1985 strike, C-Line ownedand utilized three trailers for hauling paper, normallyparked the trailers in its yard when not in use and nor-mally picked up paper at the paper piers for delivery tovarious users. Shortly after the strike began, James droveto C-Line's premises in his personal auto and, before en-tering, stopped and engaged several pickets (includingNeu and Fry) in conversation. In the course of the con-versation, James complained Stornetta's picketing at thepaper piers prevented Napa Valley Trucking (NVT)from picking up a paper load with one of the trailers andthat was improper, since C-Line sold its paper trailers toNVT.8 A few days later Neu went to NVT's yard andsaw one of C-Line's paper trailers parked there. He re-ported James' statement and his observation to theUnion.On October 18, 1985, the Union sent a telegram to C-Line stating the Union had been informed C-Line trans-ferred some of its equipment to NVT, asked (1) for con-firmation; (2) the date of the transfer; (3) what equipmentwas transferred; (4) whether the transferred equipmentwas being utilized to service accounts serviced by C-Line prior to the transfer; (5) what impact the transferhad on unit employment; and (6) the dates of hire, posi-tions, identity, and wages of unit employees hired afterthe strike commenced to perform bargaining unit work.C-Line neither acknowledged nor responded to the re-quest.During the October 1985 picketing, James and Betcherfrequently conversed with the union pickets as they en-7As typical in small shops, the two owners and the drivers were on afirst-name basisand were in constant direct communication, particularlywhile imbibing coffee in the dispatcher's office prior to the drivers start-ing their daily runs.Ineithercredit the testimony of the Union StewardHoover and severalstrikers'testimony that James and Betcher alwaysinitiatedthe conversations, nor dispatcher Jack Cuffman's, Frank's,James', and Betcher'stestimony the latter two only responded to driverstatements,inquiries,and questions; rather,Ifind at times James andBetcher opened the discussions and at other times they responded todriver statements, inquiries, and questions. I do not credit Hoover's testi-mony James frequently stated he would close the doors if the drivers didnot accept C-Line's proposals; that testimony was not corroborated bystrikerswho testifiedand James,Betcher, Cuffman, and Frank deniedJames made that statement. Rather, I find James and Betcher consistentlyrepeated to the driversthe same statementtheymade to the Unionduring negotiations, i.e., that due to C-Line's continuingfinancial losses,C-Line either had to reduce its labor costs through the reductions it wasproposing or it would be forced either to declare bankruptcy or to go outof business.8Three bills of sale from C-Line's records show the sale of the threetrailers in questionto NVT on October 17, 1985. C LINE EXPRESStered and left C Line s facility Though sometimes amicable their communications on several occasions took theform of complaints and threats, as James complaint toFry and Neu over Stornetta s preventing of a paperpickup at the piers by picketing a C Line paper trailerhauled by NVT (after alleging C Line no longer ownedthe trailer), James statements to Stornetta he did notcare how long the strikers walked the picket line, hewould go broke and shut the doors before he would signa union contract and that he did not want Stornettaback James statement to Olmsted he would go brokebeforehewouldsignacontractwith the Union,Betcher s statements to Neu that because of the Union ssuccess in preventing C Line s pickups and deliveries atdocks manned by union members, C Line would not signa contract with the Union and C Line would not reemploy more than three of the strikers, and Betcher s statement to Limpic he had better seek another job becauseC Line would neversign acontract with the UnionOn January 30, 1986, Union Secretary Treasurer WilLiam Sawyer and the UnionBusinessRepresentativeWilliams,accompaniedby several strikers,contactedBetcher at C Line s facilityWilliams read and presentedto Betcher a letter wherein the Union on behalf of thestrikers,made an unconditional offer to return to workand requested their reemployment Betcher replied all ofC Line's vehicles had been dispatched and there was nofurther work available that day Sawyer asked the starting time the following day and was informed it was 8a in Sawyer stated the strikers would return the following day prior to that time ready to go to work and heWilliams and the strikers departedThe following day Williams and several strikers appeared at C Lines facility prior to 8 am, contactedBetcher, and Williams renewed his request the strikers bereemployedBetcher replied there was not any workavailable for them and suggested the Union contact CLine s lawyer 9On February 3 1986 C Line sent a letter to the Unionacknowledging receipt of the January 30 1986 unionoffer and request and stating C Line would reemploy thestrikers when and if vacancies occurredB Analysis and Conclusions1Unit and representative statusBy signingtheMarch 1, 1982-March 31, 1985 NationalMaster Freight Agreement, C Line recognized and acknowledged the Union as the exclusive collective bargaining representative of its employees in job classifications covered by the National Freight Agreement andthe Local Pickup and Delivery Supplemental Agreementnegotiated by Teamsters Joint Council 7 on behalf of theUnion, for a termextendingfrom April 1, 1982 throughMarch 31, 19858 Betcher testified he refused to reemploy any strikers because C Line svehicleswere fullymanned by employees hired to replace the strikers643These agreements clearly demonstrate the Union represented and bargained on behalf ofalldriversincludingcasual drivers10C Line thus recognized the Union as the exclusive collective bargaining representative of all its drivers, including casuals and agreed to apply the terms and conditionsof the two agreements to all its drivers, including casuals,during their terms (except for the single wage ratemodification agreed to by the parties) C Line continuedto recognize the Union as all its drivers exclusive collective bargaining representative through and after February 6, 1986 (when C Line requested a resumption of bargaining)C Line continued to apply the terms and conditions of the two agreements through October 14, 1985,and, since October 14 1985 has continued to observethe provisions of the current Local Pickup and DeliverySupplemental Agreement as modified by the wages, ratesof pay hours and working condition changes institutedby C Line on October 14, 1985On the basis of the foregoing, I find and concludesinceMarch 1, 1982, the Union has been, and has beenrecognized as, the exclusive collective bargaining representative of all of C Line's employees covered by the1982-1985 agreements set out above, including casuals,excluding all other employees, guards and supervisors asdefined in the Act, and that at times material Fry andMattioda werecasualswithin the unit represented by theUnion and covered by the 1982-1985 agreements andany extensions or modifications thereof2Thealleged prestrike violations and strikecausationThe complaint alleged C Line violated Section 8(a)(1)and (5) of the Act and caused employees to engage in astrike to remedy C Line's unfair labor practices bythreatening employeeswith plant closure unless theUnion acceded to C Line's demands by directly dealingwith employees concerning its pension and health proposals,and by refusing to supply quarterly financialstatements prior to the October 16 1985 strike Thesecontentions lack meritDuring their prestrike conversations with employeesneither James nor Betcher exceeded his free speechrights under Section 8(c) of the Act by reiterating thepositions they enunciated during negotiations with theUnion that C Line s deteriorating financial condition required securing lower labor costs in a new contract (supported by documentation) or C Line either would haveto cease doing business or enter bankruptcy and that theemployees would derive equal or greater benefit underC-Line s pension and welfare proposals than they wouldby continued coverage under the Teamsters plansWith respect to C Line's refusal to supply quarterly financial reports, this clearly was understood by C Line asa denial of a union demand for inclusion of a contract10I find Fry and Mattioda by virtue of their payroll statusand workassignments at all pertinent times were employed as casualsand never attamed regular employee status(since C Lineneveragreed to the post1985 supplemental agreementprovisionrequiringthe grant of regular employee statusto casualson completion of 20 days of work within 3 consecutive months) 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDprovision in a proposed successor contract requiring sub-mission to the Union of quarterly financial reports duringthe life of the successor contract, a demand C-Line re-jected, accompanied by a compromise offer to submit totheUnion quarterly statements of C-Line's operatingratio (which the Union rejected).Certainly the Union went on strike to cause C-Line toyield to its demands for continued employee coverageunder the Teamsters pension plan, retiree coverage underthe new health plan, and submission of quarterly finan-cial reports during the life of a successor agreement; C-Line, however, neither violated the Act by refusing toagree to the union demands nor by such refusal causedthe Union to call, and the employees to engage in, anunfair labor practice strike.As to the alleged prestrike direct dealing and threats, Ifind James and Betcher neither dealt directly with em-ployees concerning wages, etc., nor threatened themwith plant closure in violation of the Act, but merely ex-ercised their free speech privileges under Section 8(c) ofthe Act in discussing issues of mutual concern, so theirconduct neither violated the Act nor caused the Unionto call, and the employees to engage in, an unfair laborpractice strike.I therefore shall recommend dismissal of those por-tions of the complaint alleging by James' and Betcher'sprestrike statements to employees and refusals to agreeto the Union's prestrike demands, C-Line either violatedthe Act or caused the Union to call and the employeesto engage in an unfair labor practice strike.3.The alleged October 14, 1985 violationAlthough the General Counsel does not contend theparties were not deadlocked at the close of their last ne-gotiating session (on October 3, 1985), he contends be-cause C-Line violated the Act prior to its October 14,1985 implementation of its contract proposals, no legiti-mate impasse may be held to have occurred and there-fore that implementation violated the Act.Ihave entered findings and conclusions above that,contrary to the complaint allegations and the GeneralCounsel's contentions, C-Line did not violate the Actprior to its October 14, 1985 implementation of its con-tract proposals.I therefore find and conclude the parties reached a le-gitimate bargaining impasse on October 3, 1985, C-Linedid not violate the Act by implementing its contract pro-posals on October 14, 1985, and the Union caused andthe employees engaged in an economic strike to securethe Union's demands on October 16, 1985.4.The alleged poststrike violations and allegedstrike prolongation or aggravationThe complaint alleged C-Line violated Section 8(a)(1)and (5) of the Act and prolonged or aggravated thestrike by James' and Betcher's poststrike statements andC-Line's failure to respond to the Union's information re-quest.Ihave entered findings shortly after the strike com-menced, James and Belcher complained to strikers/-pickets over their prevention of C-Line pickups and de-liveries, threatened them with discharge and refusals tosign a contract with the Union, i.e., the futility of theirstrike, and ignored the Union's request for informationconcerning the sale or use of its paper trailers by NVT,the impact of such use on unit employees' work opportu-nities and the identity, classification, and wages of unitemployees hired during the strike.Whether the sale or transfer of the paper trailers toNVT was a sham transaction,'' it is clear prior tomaking its request, the Union received information NVTattempted to pick up paper at the paper piers with a C-Line trailer, a C-Line trailer was parked at NVT's yard,and James was claiming C-Line sold its paper trailers toNVT.As the exclusive collective-bargaining representativeof C-Line's drivers, the Union had legitimate grounds forseeking to determine if the trailers had been sold andtransferred to NVT to enable NVT to assume part of C-Line's business operations,with a consequent loss ofwork opportunities for C-Line employees within the bar-gaining unit represented by the Union, to determine if C-Line had enlisted NVT as an ally in its dispute with theUnion, and to ascertain whether C-Line was observingthe wages, contained in its final contract offer.I therefore find and conclude C-Line violated Section8(a)(1) and (5) of the Act by the James/Betcher threatsdetailed above and by its failure to respond to theUnion's October 18, 1985 information request. I also findandconcludebyattemptingtoconvincethestrikers/pickets of the futility of their strike activity (bythe threats and statements set out above) and by failingto bargain in good faith (by ignoring the Union's requestfor information it was entitled to receive), C-Line pro-longed and aggravated the strike, thereby converting thestrike from an economic to an unfair labor practicestrike.' 2As the U.S. Court of Appeals for the SecondCircuit stated in the case ofNLRB v. Windham Commu-nityHospital,577 F.2d 805, 814 (1978):It is well established that an economic strike is con-verted into an unfair labor practice strike if it is"prolonged or aggravated by the employer's unfairlabor practice.To similar effect,PowellElectricalMfg.Co.,287NLRB 969 (1987);Brooks & Perkins,282NLRB 976(1987);Vulcan Hart Co.,262 NLRB 167 (1982), affd. 718F.2d 269 (8th Cir. 1983);Heads & Threads Co.,261" James, Betcher and NVT's owner (George Kolbert) testified whiledocuments purporting to show a sale and transfer of C-Line's three papertrailers to NVT were executed the day after the strike started, no sale ortransfer of title ever occurred, but did not deny after the strike startedNVT attempted to continue pickups of paper for delivery for C-Line'scustomers by utilizing C-Line's paper trailers and thatone or more of C-Line's trailers were parked at NVT's yard after the strike started.12 An employer statement to strikers that he will never sign a contractwith their bargaining representative implies no matter what further con-tract give-backs they and their representative offer (and that he is notgoing to make any concession), coupled with a cavalier refusal to evendignify the representative's reasonable request for information enablingthat representative to function as their representative could not do other-wise than convince the strikers and their representative to prolong theirstrike and to aggravate the strike. C LINE EXPRESSNLRB 800(1982), affd 724 F 2d 282(2d Cir 1983),InternationalBusiness Systems,258NLRB 181(1981),affdmem 701 F 2d 158(3d Cir 1983),Crystal SpringsShirtCorp,245 NLRB 882(1979),affd 637 F 2d 399(5th Cir 1981),PacificGrindingWheel Co,220 NLRB1389 (1975),affd 572 F 2d 1343 (9th Cir 1978)JohnsonSheetMetal,179 NLRB 644 (1969), affd 442 F 2d 1056(10th Cir 1971),Waukesha Lime&Stone Co145 NLRB973(1964)affd 343 F 2d 504 (7th Cir 1965)5The refusal to reinstateIt is undisputed on January 31, 1986, C Line rejectedtheUnions unconditional offer on behalf of C Line sstriking employees to return to work and its accompanymg request for their reemploymentIt has frequently been held an employers refusal to reemploy unfair labor practice strikers upon their unconditional offer and request therefor, constitutes a violationof Section8(a)(1) and(3) of the Act,13 and entitles thestrikers to reemployment, even if such reemployment necessitated the layoff of employees hired to replacethem 14Ithus find and conclude C Line violated Section8(a)(1) and (3) of the Act by failing to reemploy its employees represented by the Union who engaged in theunfair labor practice strike against C Line following theirJanuary 31, 1986 unconditional offer to return to workand request for reemployment and that the strikers whounconditionally offered to return to work and requestedreinstatement were entitled thereto on January 31 1986CONCLUSIONS OF LAW1At all pertinent times C Line was an employer engaged in commerce in a business affecting commercewithin the meaning of Section 2 of the Act2At all pertinent times the Union has been, and hasbeen recognized by C Line as the exclusive collectivebargaining representative of C Line s employees withinthe unit described in the 1982-1985 National FreightAgreement and the Local Pickup and Delivery Agreement negotiated by Teamsters Joint Council 7 includingcasual employees excluding all other employees guardsand supervisors as defined in the Act3C Line did not violate the Act by James andBetcher s prestrike statements to unit employees4 C Line did not violate the Act by its prestrike refusal to supply quarterly financial statements to the Union5C Line and the Union reached a legitimate bargaining impasse on October 3 19856C Line did not violate the Act by implementing itsfinal contract offer on October 14 198513Gulf Wandes Corp233 NLRB 772 (1977) affd 595 F 2d 1074 (5thCir 1979)Cast Optics Corp184 NLRB 1 (1970) affd 458 F 2d 398 (3dCir 1972)Penn Glass Sand Corp172 NLRB 514 (1968) affd sub nomTeamsters Local992 vNLRB427 F 2d 582 (D C Cir 1970)14MastroPlasticsCorp v NLRB350 U S 270 278 (1956)NLRB vInternationalVan Lines409 U S 48 50-51 (1972)Philip Carey Mfg CovNLRB331 F 2d 720 729 (6th Cir 1964)NLRB v Tom Joyce FloorsInc353 F 2d 768 772 (9th Cir 1965)General Drivers Local 662 vNLRB302 F 2d 908 911 (D C Cir 1962) cert denied 371 US 827NLRBvJuniataPacking Co464 F 2d 153 155 (3d Cir 1972)6457At its October 16, 1985 inception the strike calledby the Union and engaged in by unit employees was aneconomic and not an unfair labor practice strike8C Line violated Section 8(a) (1) of the Act byJames and Betcher s poststrike (October 16 to LateOctober/early November 1985) discharge threats to unitemployees and refusal to sign a union contract threats tounit employees (statements conveying to unit employeesthe message their strike activities were futile) and violated Section 8(a)(1) and (5) of the Act by its failure to respond to the Union s October 18, 1985 request for information9The aforesaid unfair labor practices prolonged andaggravated the October 16, 1985 strike and convertedthe strike from an economic to an unfair labor practiceentitling the unit employees engaged in that strike to reinstatement on their January 31, 1986 unconditional offerto return to work and request for reemployment10C Line violated Section 8(a)(1) and (3) of the Actby its January 31 1986 rejection of the unfair labor practicestrikers'/unitemployeesunconditionaloffer toreturn to work and request for reemployment11The aforesaid unfair labor practices affected andaffect commerce as defined in the ActTHE REMEDYWith respect to the unlawful failure to reemploy unitemployees/unfair labor practice strikers, in the course ofthe proceeding it was established that Olmsted, Neu,PieriCarroll, Stornetta and Limpic submitted formalresignations from C Line s employment to C Line on October 21 and December 31, 1985, and January 11 andFebruary 11 and 25, 1986, respectively, that unitemployee/unfair labor practice striker Fisher was offeredand accepted reemployment on February 14 1986 anddischarged for cause on February 24 1986, and that CLine unsuccessfully sought to contact and offer reemployment to Limpic Fry and Mattioda and gave up further effort to contact them 15Ordinarily a voluntary resignation extinguishes an employer s obligation to reinstate and reimburse an unfairlabor practice striker denied reinstatement on his unconditional offer to return to workHowever the record fails to show whether the resignations cited above were caused by C Line s unfair laborpracticesof whether they were submitted only for thepurpose of securing Teamsters pensions and their validity was contradicted by the physical appearance of NeuPiersand other unidentified employees before Betcheron January 30 and 31 1986, to unconditionally offer toreturn to work and request reemploymentThe record also fails to show whether one or more ofthe unit employees who engaged in the October 16 1985strikewere temporarily or permanently replaced and ifthe latterwhether such displacement occurred before orafter the strike was converted from an economic to anunfair labor practice strike the possibility there were15 I credit James testimony to such effect His testimony was neithercontradicted by Limpic and Fry (Mattioda did not testify) nor refuted byother evidence 646DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDvalid reasons for Limpic's, Fry's,andMattioda's nonre-ceipt of C-Line's reemployment offers, and what employ-ment opportunities were available to casuals Fry andMattioda following their unconditional offer to return towork.In view of these factors, I shall leave to the compli-ance phase of this proceeding the determination of whichunit employees/unfair labor practice strikers are entitledto reinstatement and the periods, if any, they are entitledto reimbursement for lost wages.' eI therefore recommend C-Line be directed to offer toRichard Carroll, Denton Fry, Matthew Limpic, GeorgeMattioda, David Neu, Frank Olmsted, Robert Pied, andPaul Stornetta reinstatement for their former jobs or, ifthose jobs no longer exist, to substantially equivalent em-ployment, with seniority and all other rights, privilegesand benefits restored, and to make whole the aforemen-tioned employees for any losses they suffered betweenJanuary 31, 1986, and the date they are offered reinstate-ment,unlessit is determined any one or more was notentitled to reinstatement, to reimbursement, or reimburse-ment to an earlier date, with any amounts awarded cal-culated in the manner set forth inF.W. Woolworth Co.,90 NLRB 389 (1950), and interest on any sums due com-puted in accordance with the formula set out inNew Ho-rizons for the Retarded,283 NLRB 1173 (1987), andIsisPlumbing Co.,138 NLRB 716 (1962), and to make wholeDaniel Fisher for any losses he suffered between January31, 1986, and February 14, 1986, with any amount dueand interest calculated in the manner just described.Regarding the other violations, I recommend C-Linebe directed to cease and desist therefrom, to post noticesitwill so cease and desist and refrain from their futurecommission, to provide the Union with the information itrequested on October 18, 1985, and to bargain with theUnion at its request following the Union's receipt of therequested information.On these findings of fact and conclusions of law andon the entire record,I issuethe following recommend-ed"ORDERThe Respondent, C-Line Express, Napa, California, itsofficers, agents, successors, and assigns, shall1.Cease and desist from(a)Threatening to discharge employees for engaginginconcerted activities protected by the Act, such asstriking and picketing.(b) Threatening employees with the futility of engag-ing in concerted activities protected by the Act by tell-ing employees no matter how long they engage in suchactivities,C-Line Express will notsign acontract withtheircollective-bargainingrepresentative,TeamstersLocal 490, and that C-Line will not reemploy them.18 Cf.Servair Inc.,265 NLRB 181, 184 (1982), affd. 726 F.2d 1435 (9thCit. 1984).11 If no exceptionsare filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of theRules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(c) Failing or refusing to provide Teamsters Local 490with information that organization requests in order todischarge its duties as the collective-bargaining repre-sentative of C-Line Express employees.(d) Failing or refusing to reinstate employees engagedin concerted activities protected by the Act to protest C-Line's unfair labor practices, upon their unconditionaloffer to return to work and request for reemployment.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Provide Teamsters Local 490 the information it re-quested on October 18, 1985.(b)Following the submission of that information toTeamsters Local 490, bargain at its request concerningthe rates of pay, wages, hours, and working conditions ofC-Line employees within the following unit:Employees of C-Line Express within job classifica-tions covered by the 1982-1985 National FreightAgreement and the 1982-1985 Local Pickup andDelivery Agreements negotiated by Teamsters JointCouncil 7, including casual employees and exclud-ing all other employees, guards and supervisors asdefined in the Act.(c)Offer to Richard Carroll, Denton Fry, MatthewLimpic, George Mattioda, David Neu, Frank Olmsted,Robert Pieri, and Paul Stornetta reinstatement to theirformer jobs or, if those jobs no longer exist, to substan-tially equivalent jobs, with seniority and all other rights,privileges and benefits restored, unless it is determined insupplemental compliance proceedings any one or moreof those employees are not entitled to reinstatement dueto resignation or failure to respond to offers of reinstate-ment.(d)Make Richard Carroll, Denton Fry, MatthewLimpic,George Mattioda, David Neu, Frank Olmsted,Robert Pieri, and Paul Stornetta whole for any wage orbenefit losses they suffered between January 31, 1986,and the date they are offered reinstatement or, in theevent it is so determined in supplemental complianceproceedings, an earlier date when their entitlement to re-instatement under this order expired, and make wholeDaniel Fisher for any wage or benefit losses he sufferedbetween January 31, 1986, and February 14, 1986, in themanner set out in the remedy section of this decision.(e)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(f)Post at its facilities at Napa, California, copies ofthe attached notice marked "Appendix." 18 Copies of the18 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." C LINE EXPRESSnotice, on forms provided by the Regional Director forRegion 20, after being signed by an authorized representative of C Line Express and shall be posted immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places, including all places where notices toemployees are customarily posted Reasonable steps shallbe taken to ensure the notices are not altered defaced, orcovered by other material(g)Notify the Regional Director in writing within 20days from the date of this Order what steps the Respondent has taken to complyAPPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has ordered us to post and abide by this noticeWE WILL NOT threaten to discharge our employees forengaging in activities protected by the Act, includingstriking and picketingWE WILL NOT threaten our employees with the futilityof engaging in such activities by telling them no matterhow long they engage in such activities we will not signa contract with Teamsters, Chauffeurs, Warehousemen &Helpers 490,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,AFL-CIO covering their rates of pay, wages, hours, andworking conditions nor reemploy employees who engagein those activitiesWE WILL NOT fail or refuse to supply Teamsters Local490 with information that organization requests in orderto discharge its duties as the collective bargaining representative of our employeesWE WILL NOT fail or refuse to reinstate our employeeswho engage in concerted activities protected by the Act647on their unconditional offer to return to work and request for reinstatementWE WILL NOT in any like or related manner interferewith, restrain or coerce employees in the exercise of therights guaranteed them by Section 7 of the ActWE WILL provide Teamsters Local 490 with the information it requested on October 18, 1985WE WILL following the submission of that information,bargainwith Teamsters Local 490 at its requestconcerning the rates of pay, wages, hours, and workingconditions of our employees within the following unitEmployees of C Line Express within job classifications covered by the 1982-1985 National Freightagreementand the 1982-1985 Local Pickup and DeliveryAgreements negotiated by Teamsters jointCouncil 7, including casual employees, and excluding all other employees, guards and supervisors asdefined in the ActWE WILL offer Richard Carroll, Denton Fry, MatthewLimpic, George Mattioda, David Neu, Frank Olmsted,Robert Pieri, and Paul Stornetta reinstatement to theirformer jobs or, if those jobs no longer exist, to substantially equivalent jobs, with seniority and all other rights,privileges and benefits restored, unless it is determined insupplementary compliance proceedings any one or moreof those employees are not entitled to reinstatement dueto their resignation or failure to respond to an earlier reinstatement offerWE WILL make the above employees whole for anywage or benefit losses they suffered between January 31,1986, and the date they are offered reinstatement or anearlier date (in the event it is determined in supplementary proceedings their entitlement to reinstatement expiredat an earlier date), with interest on the sum or sums dueC-LINE EXPRESS